Exhibit 10.2

         
 
  The CIT Group/Commercial Services, Inc.
11 West 42nd Street
New York, NY 10036   T: 212 461-5200

(CIT LOGO) [y01590y0159001.gif]
May 12, 2009
Bernard Chaus, Inc.
Cynthia Steffe Acquisition, LLC
S.L. Danielle Acquisition, LLC
530 Seventh Avenue
New York, New York 10018
Ladies and Gentlemen:
We refer you to the Factoring Agreement between you and us, dated as of
September 18, 2008, as supplemented and amended (herein referred to as the
“Agreement”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings given them in the Agreement.
This letter shall confirm your and our mutual consent and understanding that
effective as of May 1, 2009, the first sentence of paragraph 14.1 of the
Agreement shall be, and hereby is, deleted in its entirety and replaced with the
following text:

    “Interest is charged on any adjustments under the Agreement and on any
advances that may be made under section 6 above as of the last day of each month
based on the daily debit balances in your Funds In Use account for that month,
at a rate equal to the sum of two percent (2%) plus the JPMorgan Rate (defined
below).”

As hereby specifically amended and modified, the Agreement remains in full force
and effect, and no other changes in the terms or provisions of the Agreement are
intended or implied. If you are in agreement with the foregoing, please so
indicate by signing and returning to us the enclosed copy of this letter.

            Very truly yours,


THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By   /s/ Geoffrey Goldstein         Name:   Geoffrey Goldstein       
Title:   Vice President     

                 
 
                Read and Agreed to:            
 
                BERNARD CHAUS, INC.            
 
               
By
  /s/ Barton Heminover
 
            Name: Barton Heminover
Title: Chief Financial Officer            
 
                CYNTHIA STEFFE ACQUISITION, LLC       S.L. DANIELLE ACQUISITION,
LLC
 
               
By
  /s/ Barton Heminover
 
      By   /s/ Barton Heminover
 
Name: Barton Heminover
Title: Chief Financial Officer       Name: Barton Heminover
Title: Chief Financial Officer

